OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of the offense of aggravated sexual assault. On appeal, a panel majority of the Fort Worth Court of Appeals held, inter alia, that the evidence was sufficient to justify the war-rantless arrest of the appellant due to the possibility that he would escape. Carter v. State, 713 S.W.2d 442 (Tex.App. — Fort Worth 1986). We refuse the petition for discretionary review; however, our refusal of the appellant’s petition for discretionary review is not to be taken as an approval of the reasoning or the decision of the Court of Appeals.
With this understanding, we refuse appellant’s petition for discretionary review.